DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the preliminary amendment filed on 06/03/2022.  As directed by the amendment: claims 1 – 89 have been cancelled, and claims 90 – 119 have been added.  Thus, claims 90 – 119 are presently pending in this application.

Claim Objections
Claim(s) 94, 96, and 118 are objected to because of the following informalities:  
“the slides” in claim 94 line 1 should read “the slide”
“the slides” in claim 96 line 1 should read “the slide”
“about 6 inches and about 9 inches” in claim 118 lines 1 and 2 should read “6 inches and 9 inches” to avoid a possible rejection under 35 U.S.C. 112(b)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 112 – 119 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 112 recite “a handle” in line 4 and “a single handle” in line 10.  It is unclear whether the two handles are referring to the same feature.  For examination purposes, Examiner will consider “a single handle” is the same feature as “a handle.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 90 – 110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 9,216,109 in view of Wardle (U.S. 2011/0098809). 
Regarding claim 90, claims 1 – 20 of the patent teaches a device for delivering fluids to an eye comprising: a cannula; a handle comprising a housing and a fluid reservoir within the housing; and a flexible conduit slidably disposed within, and advanceable distally from, the cannula, and comprising a lumen in fluid communication with the fluid reservoir, and wherein the device is configured for single-handed, single- operator control.
However, claims 1 – 20 of the patent do not disclose that wherein the cannula is coupled to a distal end of the housing, the flexible conduit configured to be advanced around an arc of Schlemm's canal, wherein the housing further comprises a slide configured to deliver fluid through the conduit to Schlemm's canal
Wardle teaches a device (Figures 1 – 5) similar to the claims 1 – 20 of the patent and the current application, further including that  wherein the cannula is coupled to a distal end of the housing (cannula 1108 is coupled to the distal end of portion 1102); the flexible conduit configured to be advanced around an arc of Schlemm's canal (as discussed in paragraph [0054]), and wherein the housing further comprises a slide (lever as shown in Figure 3 as part of portion 1162 of the handle and discussed in paragraph [0056], specifically “fluid injection assembly 1162 will dispense a controlled volume of fluid each time the lever is actuated”) configured to deliver fluid through the conduit to Schlemm's canal (as discussed in paragraphs [0054] and [0056])
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Wardle with the device of claims 1 – 20 of the patent in order to unblock a channel in the Schlemm’s canal.
Regarding claims 104, claims 1 – 20 of the patent teaches a device for delivering fluids to an eye comprising: a cannula; a handle comprising a housing and a fluid reservoir within the housing; and a flexible conduit slidably disposed within, and advanceable distally from, the cannula, and comprising a lumen in fluid communication with the fluid reservoir, and wherein the device is configured for single-handed, single- operator control.
However, claims 1 – 20 of the patent do not disclose that the flexible conduit configured to be advanced around an arc of Schlemm's canal, wherein the housing further comprises a slide configured to deliver fluid through the conduit to Schlemm's canal, wherein the housing further comprises a slide fixedly coupled to an elongate member positioned within the handle, wherein the elongate member comprises a lumen therethrough configured to deliver fluid to the flexible conduit.
Wardle teaches a device (Figures 1 – 5) similar to the claims 1 – 20 of the patent and the current application, further including that the flexible conduit configured to be advanced around an arc of Schlemm's canal (as discussed in paragraph [0054]), wherein the housing further comprises a slide (the plunger attached to the syringe as shown in Figure 3) fixedly coupled to an elongate member (the body of the syringe) positioned within the handle (since the handle comprises portions 1102, 1156, and 1162), wherein the elongate member comprises a lumen therethrough configured to deliver fluid to the flexible conduit (lumen extending from the inside of the syringe to the cannula as discussed in paragraphs [0054] and [0056].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Wardle with the device of claims 1 – 20 of the patent in order to unblock a channel in the Schlemm’s canal.
Regarding claim 112, claims 1 – 20 of the patent teaches a device for delivering fluids to an eye comprising: a cannula; a handle comprising a housing and a fluid reservoir within the housing; and a flexible conduit slidably disposed within, and advanceable distally from, the cannula, and comprising a lumen in fluid communication with the fluid reservoir, and wherein the device is configured for single-handed, single- operator control.
However, claims 1 – 20 of the patent do not disclose that the flexible conduit configured to be advanced around an arc of Schlemm's canal, wherein the device is configured to both advance the flexible conduit from the cannula and deliver a fluid therethrough from the fluid reservoir.
Wardle teaches a device (Figures 1 – 5) similar to the claims 1 – 20 of the patent and the current application, the flexible conduit configured to be advanced around an arc of Schlemm's canal (as discussed in paragraph [0054]), wherein the device is configured to both advance the flexible conduit from the cannula and deliver a fluid therethrough from the fluid reservoir (Examiner notes that the operator of the device can at least use portion 1102 of the handle to advance the conduit, then use the same hand to operate element 1162 to deliver the medication).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Wardle with the device of claims 1 – 20 of the patent in order to unblock a channel in the Schlemm’s canal.

Claims 90 – 110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 16 of U.S. Patent No. 9,895,258 in view of Wardle (U.S. 2011/0098809). 
Regarding claim 90, claims 1 – 16 of the patent teaches a device: a cannula; a handle, a housing and a fluid reservoir within the housing; and a flexible conduit slidably disposed within, and advanceable distally from, the cannula, the flexible conduit configured to be advanced around an arc of Schlemm's canal.
However, claims 1 – 20 of the patent do not disclose that the handle comprise a housing and a fluid reservoir within the housing, wherein the cannula is coupled to a distal end of the housing, wherein the housing further comprises a slide configured to deliver fluid through the conduit to Schlemm's canal, and the flexible conduit comprising a lumen in fluid communication with the fluid reservoir, and wherein the device is configured for single-handed, single- operator control.
Wardle teaches a device (Figures 1 – 5) similar to the claims 1 – 20 of the patent and the current application, further including that the handle (1102, 1156 and 1162 together as the handle as seen in the annotated Figure below) comprising a housing and a fluid reservoir within the housing (fluid reservoir holding fluid 1164 inside portion 1162 of the handle), 
wherein the cannula is coupled to a distal end of the housing (cannula 1108 is coupled to the distal end of portion 1102); 
the flexible conduit comprising a lumen in fluid communication with the fluid reservoir (“An injection tube 1156 extends from a fluid injection port 1168 in syringe 1163 through proximal control 1102 to deliver fluid 1164 to channel tool 1152” as discussed in paragraph [0056]), 
wherein the housing further comprises a slide (lever as shown in Figure 3 as part of portion 1162 of the handle and discussed in paragraph [0056], specifically “fluid injection assembly 1162 will dispense a controlled volume of fluid each time the lever is actuated”) configured to deliver fluid through the conduit to Schlemm's canal (as discussed in paragraphs [0054] and [0056]) and wherein the device is configured for single-handed, single- operator control (Examiner notes that the operator of the device can at least use portion 1102 of the handle to advance the conduit, then use the same hand to operate element 1162 to deliver the medication).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Wardle with the device of claims 1 – 20 of the patent in order to unblock a channel in the Schlemm’s canal.
Regarding claim 104, claims 1 – 16 of the patent teaches a device: a cannula; a handle, a housing and a fluid reservoir within the housing; and a flexible conduit slidably disposed within, and advanceable distally from, the cannula, the flexible conduit configured to be advanced around an arc of Schlemm's canal.
However, claims 1 – 20 of the patent do not disclose that the handle comprise a housing and a fluid reservoir within the housing, and the flexible conduit comprising a lumen in fluid communication with the fluid reservoir, wherein the housing further comprises a slide fixedly coupled to an elongate member positioned within the handle, wherein the elongate member comprises a lumen therethrough configured to deliver fluid to the flexible conduit, and wherein the device is configured for single-handed, single- operator control.
Wardle teaches a device (Figures 1 – 5) similar to the claims 1 – 20 of the patent and the current application, further including that the handle (1102, 1156 and 1162 together as the handle as seen in the annotated Figure below) comprising a housing and a fluid reservoir within the housing (fluid reservoir holding fluid 1164 inside portion 1162 of the handle), 
the flexible conduit comprising a lumen in fluid communication with the fluid reservoir (“An injection tube 1156 extends from a fluid injection port 1168 in syringe 1163 through proximal control 1102 to deliver fluid 1164 to channel tool 1152” as discussed in paragraph [0056]), 
wherein the housing further comprises a slide (the plunger attached to the syringe as shown in Figure 3) fixedly coupled to an elongate member (the body of the syringe) positioned within the handle (since the handle comprises portions 1102, 1156, and 1162), wherein the elongate member comprises a lumen therethrough configured to deliver fluid to the flexible conduit (lumen extending from the inside of the syringe to the cannula as discussed in paragraphs [0054] and [0056], 
and wherein the device is configured for single-handed, single-operator control (Examiner notes that the operator of the device can at least use portion 1102 of the handle to advance the conduit, then use the same hand to operate element 1162 to deliver the medication).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Wardle with the device of claims 1 – 20 of the patent in order to unblock a channel in the Schlemm’s canal.
Regarding claim 112, claims 1 – 16 of the patent teaches a device: a cannula; a handle, a housing; and a flexible conduit slidably disposed within, and advanceable distally from, the cannula, the flexible conduit configured to be advanced around an arc of Schlemm's canal.
However, claims 1 – 20 of the patent do not disclose that a portion of the handle defines a fluid reservoir, and the flexible conduit comprising a lumen in fluid communication with the fluid reservoir, wherein the device is configured to both advance the flexible conduit from the cannula and deliver a fluid therethrough from the fluid reservoir using a single hand via a single handle.
Wardle teaches a device (Figures 1 – 5) similar to the claims 1 – 20 of the patent and the current application, further including that the handle (1102, 1156 and 1162 together as the handle as seen in the annotated Figure below) comprising a housing and wherein a portion of the handle defines a fluid reservoir (fluid reservoir holding fluid 1164 inside portion 1162 of the handle), 
the flexible conduit comprising a lumen in fluid communication with the fluid reservoir (“An injection tube 1156 extends from a fluid injection port 1168 in syringe 1163 through proximal control 1102 to deliver fluid 1164 to channel tool 1152” as discussed in paragraph [0056]), 
wherein the device is configured to both advance the flexible conduit from the cannula and deliver a fluid therethrough from the fluid reservoir using a single hand via a single handle (Examiner notes that the operator of the device can at least use portion 1102 of the handle to advance the conduit, then use the same hand to operate element 1162 to deliver the medication).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Wardle with the device of claims 1 – 20 of the patent in order to unblock a channel in the Schlemm’s canal.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 90 – 98, 100, 101, 104, 105, 107, 108, 110, 112, 113, 114, 117, and 119 is/are rejected under pre-AIA  35 U.S.C. 102(a) or under pre-AIA  35 U.S.C. 102(e) as being anticipated by Wardle (U.S. 2011/0098809).
Regarding claim 90, Wardle teaches a device for delivering fluids to an eye (Figures 1 – 5) comprising: 
a cannula (102/1108); 
a handle (1102, 1156 and 1162 together as the handle as seen in the annotated Figure below) comprising a housing and a fluid reservoir within the housing (fluid reservoir holding fluid 1164 inside portion 1162 of the handle), 
wherein the cannula is coupled to a distal end of the housing (cannula 1108 is coupled to the distal end of portion 1102); 
and a flexible conduit (126/1152) slidably disposed within, and advanceable distally from, the cannula (“advancing a distal portion of channel tool 1152 through the distal port 1109 of cannula 1108 into Schlemm's canal of an eye as discussed in paragraph [0054]), 
the flexible conduit configured to be advanced around an arc of Schlemm's canal (as discussed in paragraph [0054]) and comprising a lumen in fluid communication with the fluid reservoir (“An injection tube 1156 extends from a fluid injection port 1168 in syringe 1163 through proximal control 1102 to deliver fluid 1164 to channel tool 1152” as discussed in paragraph [0056]), 
wherein the housing further comprises a slide (lever as shown in Figure 3 as part of portion 1162 of the handle and discussed in paragraph [0056], specifically “fluid injection assembly 1162 will dispense a controlled volume of fluid each time the lever is actuated”) configured to deliver fluid through the conduit to Schlemm's canal (as discussed in paragraphs [0054] and [0056]) and wherein the device is configured for single-handed, single- operator control (Examiner notes that the operator of the device can at least use portion 1102 of the handle to advance the conduit, then use the same hand to operate element 1162 to deliver the medication).

    PNG
    media_image1.png
    456
    617
    media_image1.png
    Greyscale

Regarding claim 91, Wardle teaches that wherein movement of the slide correspondingly moves an elongate member to deliver fluid from the fluid reservoir into Schlemm's canal (the lever moves the plunger of portion 1162 in a controlled manner as discussed in paragraph [0056]).
Regarding claim 92, Wardle teaches that the slide is coupled to an elongate member positioned within the handle (the lever is coupled to the syringe as shown in Figure 3).
Regarding claim 93, Wardle teaches that the elongate member comprises a lumen therethrough configured to deliver fluid to the flexible conduit (the lumen extend from the body of the syringe to portion 1156 as shown in Figure 3).
Regarding claim 94, Wardle teaches that the slides moves distally during advancement of the flexible conduit.  Examiner notes that the operator can move the lever distally by actuating the lever during the advancement of the flexible conduit.
Regarding claim 95, Wardle teaches that wherein movement of the slide distally delivers fluid to Schlemm's canal, specifically fluid injection assembly 1162 includes a mechanism including a lever… The mechanism cooperates with syringe 1163 to dispense fluid (e.g., the drops shown in FIG. 3)... In the exemplary embodiment of FIG. 3, fluid injection assembly 1162 will dispense a controlled volume of fluid each time the lever is actuated (paragraph [0056]).
Regarding claim 96, Wardle teaches that wherein the slides moves proximally during retraction of the flexible conduit.  Examiner notes that the operator of the device can let go of the lever so that it would move proximally back during retraction of the flexible conduit.
Regarding claim 97, Wardle teaches that the handle includes a loading component (port 1168 as shown in Figure 3) configured to allow transfer of fluid from an external fluid container into the fluid reservoir.  Examiner notes that port 1168 can be disconnect from portion 1156 and connect with any known fluid transfer component such as a needle to allow transfer of fluid from an external fluid container such as a medicine bottle into the fluid reservoir.
Regarding claim 98, Wardle teaches that the loading component is configured to reversibly couple to the external fluid container for fluid transfer. Examiner notes that port 1168 can be disconnect from portion 1156 and connect with any known fluid transfer component such as a needle to allow transfer of fluid from an external fluid container such as a medicine bottle into the fluid reservoir.
Regarding claim 100, Wardle teaches that a distal end of the cannula is configured to pierce trabecular meshwork (specifically the distal tip 202 of cannula 200 has passed through the trabecular meshwork TM so that at least a portion of a distal opening 204 of cannula 200 is within Schlemm's canal SC as discussed in paragraph [0088]).
Regarding claim 101, Wardle teaches that the fluid reservoir is moveable within the housing (Figure 3).  Examiner notes that the fluid reservoir changes as the fluid level inside the reservoir changes due to the movement of the plunger and can be understood as movable within the housing of the syringe.
Regarding claim 104, Wardle teaches a device for delivering fluids to an eye (Figures 1 – 5) comprising: 
a cannula (102/1108);
a handle (1102, 1156 and 1162 together as the handle as seen in the annotated Figure below) comprising a housing and a fluid reservoir within the housing (fluid reservoir holding fluid 1164 inside portion 1162 of the handle), 
and a flexible conduit (126/1152) slidably disposed within, and advanceable distally from, the cannula (“advancing a distal portion of channel tool 1152 through the distal port 1109 of cannula 1108 into Schlemm's canal of an eye as discussed in paragraph [0054]), 
the flexible conduit configured to be advanced around an arc of Schlemm's canal (as discussed in paragraph [0054]) and comprising a lumen in fluid communication with the fluid reservoir (“An injection tube 1156 extends from a fluid injection port 1168 in syringe 1163 through proximal control 1102 to deliver fluid 1164 to channel tool 1152” as discussed in paragraph [0056]), 
wherein the housing further comprises a slide (the plunger attached to the syringe as shown in Figure 3) fixedly coupled to an elongate member (the body of the syringe) positioned within the handle (since the handle comprises portions 1102, 1156, and 1162), wherein the elongate member comprises a lumen therethrough configured to deliver fluid to the flexible conduit (lumen extending from the inside of the syringe to the cannula as discussed in paragraphs [0054] and [0056], 
and wherein the device is configured for single-handed, single-operator control (Examiner notes that the operator of the device can at least use portion 1102 of the handle to advance the conduit, then use the same hand to operate element 1162 to deliver the medication).

    PNG
    media_image1.png
    456
    617
    media_image1.png
    Greyscale

Regarding claim 105, Wardle teaches that the flexible conduit comprises an enlarged distal tip (distal tip 1160 is larger than conduit 1158 as shown in Figures 4A – 5).
Regarding claim 107, Wardle teaches that the handle includes a loading component (port 1168 as shown in Figure 3) configured to allow transfer of fluid from an external fluid container into the fluid reservoir.  Examiner notes that port 1168 can be disconnect from portion 1156 and connect with any known fluid transfer component such as a needle to allow transfer of fluid from an external fluid container such as a medicine bottle into the fluid reservoir.
Regarding claim 108, Wardle teaches that the loading component comprises a Luer fitting (Luer fitting at the end of the syringe as shown in Figure 3).
Regarding claim 110, Wardle teaches that wherein the cannula is coupled to a distal end of the housing (cannula 1108 is coupled to the distal end of portion 1102).
Regarding claim 112, Wardle teaches a single-handed, single operator controlled device for delivering fluid to an eye (Figures 1 – 5) comprising: 
a cannula (102/1108);
a handle (1102, 1156 and 1162 together as the handle as seen in the annotated Figure below) coupled to the cannula, 
wherein a portion of the handle defines a fluid reservoir (the reservoir defined in the syringe as shown in Figure 3); 
and a flexible conduit slidably disposed within, and advanceable distally from, the cannula (“advancing a distal portion of channel tool 1152 through the distal port 1109 of cannula 1108 into Schlemm's canal of an eye as discussed in paragraph [0054]), 
wherein the flexible conduit comprises a lumen in fluid communication with the reservoir (paragraphs [0054] and [0056]); 
and the conduit is configured to advance along an arc of Schlemm's canal (paragraph [0054)], 
wherein the device is configured to both advance the flexible conduit from the cannula and deliver a fluid therethrough from the fluid reservoir using a single hand via a single handle (Examiner notes that the operator of the device can at least use portion 1102 of the handle to advance the conduit, then use the same hand to operate element 1162 to deliver the medication).

    PNG
    media_image1.png
    456
    617
    media_image1.png
    Greyscale

Regarding claim 113, Wardle teaches that the fluid reservoir is moveable within the housing (Figure 3).  Examiner notes that the fluid reservoir changes as the fluid level inside the reservoir changes due to the movement of the plunger and can be understood as movable within the housing of the syringe.
Regarding claim 114, Wardle teaches that the handle further comprises a slide configured to advance the flexible conduit from the cannula (the portion connect to the gears in the handle as shown in Figure 3 will slide forward when the gears are actuated).
Regarding claim 117, Wardle teaches that the device is configured to deliver fluid from the fluid reservoir to the eye via the flexible conduit without an external fluid delivery device in fluid communication with the fluid reservoir during fluid delivery (paragraphs [0054] and [0056]).
Regarding claim 119, Wardle teaches that the handle includes a connector configured to be fluidically coupled to an external fluid container for loading fluid into the fluid reservoir before fluid delivery (port 1168 as shown in Figure 3).  Examiner notes that port 1168 can be disconnect from portion 1156 and connect with any known fluid transfer component such as a needle to allow transfer of fluid from an external fluid container such as a medicine bottle into the fluid reservoir.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 99, 102, 109, 116 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wardle (U.S. 2011/0098809) in view of Christian (U.S. 2005/0171507).
Regarding claim 99, Wardle teaches claim 90 as seen above.
Wardle further teaches that the fluid is can be delivered while advancing the conduit along the arc of Schlemm’s canal or while withdrawing the conduit from Schlemm’s canal (paragraph [0054]).
However, Wardle does not specify that the flexible conduit is configured to be advanced at least 90 degrees around Schlemm’s canal.
Christian teaches a device similar to Wardle and the current application, further including that  the flexible conduit is configured to be advanced at least 90 degrees around Schlemm's canal (specifically the microcannula was inserted into Schlemm's Canal and advanced to approximately 90 degrees around from the access site as discussed in paragraph [0096]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Christian with the device of Wardle in order to allow the microcannula to advance along the entire circumference of Schlemm’s canal (paragraph [0117]).
Regarding claim 102, Wardle teaches claim 90 as seen above.
However, Wardle does not specify that an outer diameter of the flexible conduit is between about 300 microns and about 500 microns.
Christian teaches a device similar to Wardle and the current application, further including that the flexible conduit is between about 300 microns and about 500 microns (paragraph [0046]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Christian with the device of Wardle in order fit the cannula within the tissue space (paragraph [0046]).
Regarding claim 109, Wardle teaches claim 104 as seen above.
However, Wardle does not specify that an outer diameter of the flexible conduit is between about 300 microns and about 500 microns.
Christian teaches a device similar to Wardle and the current application, further including that the flexible conduit is between about 300 microns and about 500 microns (paragraph [0046]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Christian with the device of Wardle in order fit the cannula within the tissue space (paragraph [0046]).
Regarding claim 116, Wardle teaches claim 112 as seen above.
However, Wardle does not specify that an outer diameter of the flexible conduit is between about 300 microns and about 500 microns.
Christian teaches a device similar to Wardle and the current application, further including that the flexible conduit is between about 300 microns and about 500 microns (paragraph [0046]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Christian with the device of Wardle in order fit the cannula within the tissue space (paragraph [0046]).

Claim(s) 103, 111, and 118 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wardle (U.S. 2011/0098809).
Regarding claim 103, Wardle teaches claim 90 as seen above.
However, Wardle does not specify that the handle has a length between 4 inches and 10 inches.
Examiner notes that the length of the handle is a result effective variable since the length of the handle dictate the maximum volume of the fluid reservoir as discussed in paragraph [0053].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the handle has a length between 4 inches and 10 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II)
Regarding claim 111, Wardle teaches claim 104 as seen above.
However, Wardle does not specify that the handle has a length between 4 inches and 10 inches.
Examiner notes that the length of the handle is a result effective variable since the length of the handle dictate the maximum volume of the fluid reservoir as discussed in paragraph [0053].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the handle has a length between 4 inches and 10 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II)
Regarding claim 118, Wardle teaches claim 112 as seen above.
However, Wardle does not specify that the handle has a length between about 6 inches and about 9 inches.
Examiner notes that the length of the handle is a result effective variable since the length of the handle dictate the maximum volume of the fluid reservoir as discussed in paragraph [0053].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the handle has a length between about 6 inches and about 9 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II)

Claim 106 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wardle (U.S. 2011/0098809) in view of Wardle (U.S. 2011/0009874).
Regarding claim 106, Wardle ‘809 teaches claim 104 as seen above.
However, Wardle ‘809 does not teach that the device includes a rotatable hub configured to rotate the cannula.
Wardle ‘874 teaches a device similar to Wardle ‘809 and the current application, further including that the device includes a rotatable hub (104, as shown in Figure 7) configured to rotate the cannula (paragraph [0048]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Wardle ‘874 with the device of Wardle ‘809 in order to providing control of rotation and orientation of the cannula (via the rotatable sleeve 104) in addition to control over advancement and retraction (paragraph [0048]).

Claim 115 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wardle (U.S. 2011/0098809) in view of Suzuki (U.S. 2004/0044310).
Regarding claim 115, Wardle teaches claim 112 as seen above.
However, Wardle does not teach that the handle further comprises a lock.
Suzuki teaches a device similar to Wardle and the current application, further including that the handle further comprises a lock (lock member 10 as shown in Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Suzuki with the device of Wardle in order to regulate the retraction of the cannula (paragraph [0035].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        

ANH T. BUI
Examiner
Art Unit 3783



/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783